Exhibit 10.1

AMENDMENT NO. 3

TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 28th day of June, 2006, by and between TIVO INC., a Delaware
corporation (“Borrower”), and SILICON VALLEY BANK (“Bank”). Capitalized terms
used herein without definition shall have the same meanings given them in the
Loan Agreement (as defined below).

RECITALS

A. Borrower and Bank have entered into that certain Loan and Security Agreement
dated as of July 17, 2003, amended pursuant to that Amendment No. 1 to Loan and
Security Agreement dated June 29, 2004 and amended pursuant to that Amendment
No. 2 to Loan and Security Agreement dated April 22, 2005 (as so amended, the
“Loan Agreement”), pursuant to which Bank agreed to extend and make available to
Borrower certain advances of money.

B. Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, Bank is willing to amend the
Loan Agreement as set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. AMENDMENTS TO LOAN AGREEMENT.

1.1 Section 6.6(b) (Financial Covenants). Section 6.6(b) of the Loan Agreement
is amended and restated in its entirety as follows:

“(b) for each period listed below, a Tangible Net Worth equal to or greater than
the amount set forth opposite such time period:

 

Period

   Tangible Net Worth  

3-month period ending 4/30/06

   $ (55,000,000 )

3-month period ending 7/31/06

   $ (70,000,000 )

1.2 Section 13 (Definitions). Bank and Borrower acknowledge and agree to the
following:

(a) The definition for the following term is amended and restated in their
entirety as follows:

“Maturity Date” is September 28, 2006.



--------------------------------------------------------------------------------

1.3 Exhibit D (Compliance Certificate) to the Loan Agreement is amended by
deleting it in its entirety and replacing it with Exhibit A attached hereto.

2. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date, and except to the extent any such
representations and warranties are altered by information disclosed in
Borrower’s reports filed with the US Securities and Exchange Commission
subsequent to the Closing Date), and (ii) no Event of Default has occurred and
is continuing;

(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

(c) the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Bank on the Closing Date remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

(d) the execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower; and

(e) this Amendment has been duly executed and delivered by the Borrower and is
the binding obligation of Borrower, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

3. LIM ITATION. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with the Loan
Agreement or any instrument or agreement referred to therein; or (b) to be a
consent to any future amendment or modification or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions thereof. Except as expressly amended hereby, the
Loan Agreement shall continue in full force and effect.

4. EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

4.1 Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank.

 

2



--------------------------------------------------------------------------------

4.2 Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the date of this Amendment.

5. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

6. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.

7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICT OF LAW.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER:    TIVO INC.    a Delaware corporation    By:  

/s/ Stuart West

   Printed Name:   Stuart West    Title:   Acting Chief Financial Officer   
Date:   7/06/2006    BANK: SILICON VALLEY BANK    By:  

/s/ Tom Smith

   Printed Name:   Tom Smith    Title:   Senior Relationship Manager    Date:  
7/11/2006

 

4